DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: Paragraph 0055 recites item 131 as the solenoid valve in paragraph 0055 item 131 is referred to as the cigarette smoke intake unit.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by SaKuMaYuJeuRu (KR-19990072034-A).

          In regards to claim 1, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device for preparation of a cigarette smoke condensate, comprising: (1 fig. 1, ‘smoke machine body’)

          a cigarette mount on which one or more cigarettes are mounted; (2, 3, C fig(s) 1-4, ‘holder’, ‘-smoking inlet-’, ‘rod C’ are mounted 2)

          an automatic ignition device for igniting the one or more cigarettes; (para 225 pg 6; 510 pg 13, ‘lighter hand’)

          a cigarette smoke collection unit for collecting substances of cigarette smoke generated from the ignited one or more cigarettes; (177 pg 5; 15 fig(s) 1-4, ‘smoke collecting bag’)

          one or more cigarette smoke intake lines configured to suck the cigarette smoke; (‘17 pump and lines to 18; the line between the gas analysis device 18 and the 3-way valve 12; and line from the valve to the smoke collecting bag 15; and lines from the inlet 2 to the 3-way valve toward the smoke collecting bags 15’) 

          one or more cigarette smoke exhaust lines configured to discharge the cigarette smoke; and (4 fig(s) 1-4, ‘exhaust hood mechanism’)

          one or more collection unit connecting lines connected to the cigarette smoke collection unit. (‘17 pump and lines to 18; the line between the gas analysis device 18 and the 3-way valve 12; and line from the valve to the smoke collecting bag 15; and lines from the inlet 2 to the 3-way valve toward the smoke collecting bag 15’) 


          In regards to claim 2, SaKuMaYuJeuRu teaches cigarette smoke generating and collecting device of claim 1, wherein the cigarette mount is such that a set of one or more cigarettes are arranged in one or more rows. (2 fig(s) 1-4, ‘inlets’)  


          In regards to claim 3, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 2, further comprising: 

          a tightening part consisting of an elastic body surrounding each of the one or more cigarettes on the cigarette mount; (2, 3, C fig(s) 1-4, ‘smoking inlet’, ‘holder with cambridge filter’, ‘rod C’, ‘shaft 21 rotated’)

          a tightening nut surrounding the tightening part; and ; (2, 3, C fig(s) 1-4, ‘smoking inlet’, ‘holder with cambridge filter’, ‘rod C’, ‘shaft 21 rotated’)


          a connecting part connected to a cigarette smoke intake port at a front portion of each of the one or more cigarettes. (2, 3, C fig(s) 1-4, ‘smoking inlet’, ‘holder with cambridge filter’, ‘rod C’, ‘shaft 21 rotated’)



          In regards to claim 4, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 2, further comprising: (1 fig(s) 1-4, ‘smoking machine’)

          one or more solenoid valves arranged between each of the one or more cigarettes and a cigarette smoke intake unit and configured to block or pass the cigarette smoke.  (12, 16 fig(s) 1-4, ‘2-way valve’, ‘3-way valve’)


          In regards to claim 5, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 1, further comprising: one or more pumps connected to the one or more cigarette smoke intake lines and cigarette smoke exhaust lines to alternately operate intake and exhaust of the cigarette smoke.  (1, 4, 17 fig(s), ‘smoke machine’, ‘suction pump’; the line between the gas analysis device 18 and the 3-way valve 12; ‘exhaust hood mechanism’)


          In regards to claim 6, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 1, wherein the cigarette smoke collection unit comprises a filter module configured to collect substances of the cigarette smoke. (3 fig(s) 1-11, ‘cambridge filter built in the holder’)


          In regards to claim 7, SaKuMaYuJeuRu teaches a teaches a cigarette smoke generating and collecting device of claim 6, wherein the filter module comprises: one or more cigarette smoke inlets connected to the one or more cigarette smoke collection units; one or more Cambridge filters connected to the one or more cigarette smoke inlets; and an impinger containing a liquid phase substance.  (para 0001, 328 pg 8; 568  pg.14, ‘collects tar and nicotine’; 1, 3-4, 17 fig(s), ‘smoke machine’, ‘suction pump’; the line between the gas analysis device 18 and the 3-way valve 12; ‘cambridge filter built in the holder’; ‘exhaust hood mechanism’)



          In regards to claim 8, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 7, wherein the one or more Cambridge filters collect particulate substances, and the impinger collects gaseous substances. (abstract, para 0001, ‘smoke’)  


          In regards to claim 9, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 6, further comprising: a filter mount configured to mount at once the filter module to the cigarette smoke collection unit; and one or more latches for attaching/detaching to/from a cigarette mainstream smoke extractor case on a rear side of the cigarette smoke collection unit. (2-4, 11, 15 fig(s), ‘smoking inlets’, ‘holder with Cambridge filer’, ‘exhaust hood’, ‘smoking mechanism’, ‘smoking colleting bag’)


          In regards to claim 10, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 1, further comprising: a cleaning module connected to a cigarette smoke intake unit, and comprising a valve for cleaning the cigarette smoke intake unit, the cigarette smoke intake lines, and the cigarette smoke exhaust lines. (fig(s) 1-4 ‘exhaust hood’, ‘smoking mechanism’’, ‘3-way valve 12, and 16 2-way valve that can be used for redirection or expelling smoke.’)


          In regards to claim 11, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 1, further rcomprising: a cigarette removal module for pushing and removing at once the one or more cigarettes. (para(s) 225, 278, pg 6, 557 pg. 14, ‘recites butts are removed by articulated arm 33 of robot device 30/robot body 31’) 



          In regards to claim 13, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 1, further comprising: a rotating unit for adjusting an angle of a cigarette smoke generator; and a height adjustment unit for adjusting a height of the cigarette smoke generator.  (fig. 4, ‘the device comprises some function where it has a combustion position detecting mechanism 20 and a rotatable holder 3, drive mechanism 53; a horizontal movement mechanism 72, and lifting mechanism 71’)


          In regards to claim 14, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 13, wherein the rotating unit and the height adjustment unit are automatically controllable using a motor. (fig. 4, ‘the device comprises some function where it has a combustion position detecting mechanism 20 and a rotatable holder 3, drive mechanism 53; a horizontal movement mechanism 72, and lifting mechanism 71’) 


          In regards to claim 15, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting system, comprising: (1 fig. 1, ‘smoke machine body’)

          a cigarette smoke generator; and (1 fig. 1, ‘smoke machine body’)
 
          a cigarette smoke collection unit, (177 pg 5; 15 fig(s) 1-4, ‘smoke collecting bag’)
   
          wherein the cigarette smoke generator comprises: (1 fig. 1, ‘smoke machine body’)

          one or more solenoid valves for sequentially passing and blocking cigarette smoke from one or more cigarettes arranged in one row; (12, 16 fig(s) 1-4, at least 1 row with ‘2-way valve’, ‘3-way valve’)

          one or more cigarette smoke intake lines for sucking the cigarette smoke; (‘17 pump and lines to 18; the line between the gas analysis device 18 and the 3-way valve 12; and line from the valve to the smoke collecting bag 15; and lines from the inlet 2 to the 3-way valve toward the smoke collecting bags 15’)  

          one or more cigarette smoke exhaust lines for discharging the cigarette smoke to a collection unit connecting line; and (4 fig(s) 1-4, ‘exhaust hood mechanism’)

          one or more pumps connected to the one or more cigarette smoke intake lines and cigarette smoke exhaust lines to alternately operate intake and exhaust of the cigarette smoke, and (390-575 operation several embodiments; 424 pg. 11 robot receives load several trays 62 on the load tray carrier robot device 30 moves along rail 32 to the mounting table and the holder hand is place on the hand mounting part 34 of the tip of the arm (42) is mounted and mounts cigarettes several smoking inlets; 68, ‘continuous automatic operation’; ‘can be configure by control apparatus 6 for alternate operation of the different loaded trays’)

wherein the cigarette smoke collection unit comprises: (177 pg 5; 15 fig(s) 1-4, ‘smoke collecting bag’)

          one or more Cambridge filters for collecting particulate substances; and (2, 3, C fig(s) 1-4, ‘smoking inlet’, ‘holder with cambridge filter’, ‘rod C’, ‘shaft 21 rotated’)

          an impinger for collecting gaseous substances, and (abstract, para 0001, ‘smoke’)  


          the cigarette smoke generating and collecting system, further comprising: (1 fig. 1, ‘smoke machine body’) 

          a control unit for controlling operation of the cigarette smoke generator and the cigarette smoke collection unit. (1, 6 fig(s) 1-11, ‘control apparatus’) 


          In regards to claim 16, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting system of claim 15, wherein the one or more pumps are in pairs, and each of the pumps of the pairs of pumps alternately performs intake or exhaust to thereby simultaneously operate the intake and exhaust.  (‘17 pump and lines to 18; fig(s) 1-4, ‘exhaust hood mechanism’; 68, ‘continuous automatic operation’; ‘can be configure by control apparatus 6 for alternate operation of the different loaded trays’)



          In regards to claim 17, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting method, comprising: (1 fig. 1, ‘smoke machine body’)


          arranging one or more cigarettes in a line in each row; (2-3 fig(s) 1-4, ‘at least 1 row of inlets’)

         igniting the one or more cigarettes by moving an automatic ignition device up and down or left and right; (para 225 pg 6; 510 pg 13, ‘lighter hand’; 68, ‘continuous automatic operation’; ‘can be configure by control apparatus 6 for alternate operation of the different loaded trays’)


         sucking cigarette smoke from the one or more cigarettes independently and sequentially for each row using a solenoid valve; (12, 16 fig(s) 1-4, at least 1 row with ‘2-way valve’, ‘3-way valve’; fig. 11)


          sucking the cigarette smoke using one of a pair of pumps; (17 fig(s) 1-4, ‘suction pumps’)

          simultaneously with the step of sucking, discharging the cigarette smoke using a pump different from the pump; and (17 fig(s) 1-4, ‘suction pumps’; 11 fig(s) , ‘smoking mechanism’)


          separating and collecting the discharged cigarette smoke into particulate substances and gaseous substances, using one or more Cambridge filters and an impinger included in a cigarette smoke collection unit, (‘17 pump and lines to 18; the line between the gas analysis device 18 and the 3-way valve 12; and line from the valve to the smoke collecting bag 15; and lines from the inlet 2 to the 3-way valve toward the smoke collecting bag 15’; 3 fig(s) 1-4, ‘holder with cambridge filter’)


          wherein the steps of sucking and discharging the cigarette smoke are repeated.  (‘17 pump and lines to 18; fig(s) 1-4, ‘exhaust hood mechanism’; 68, ‘continuous automatic operation’; ‘can be configure by control apparatus 6 for alternate operation of the different loaded trays’)



          In regards to claim 19, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting method of claim 17, further comprising: adjusting an angle through rotation of a cigarette smoke generator; and adjusting a height of the cigarette smoke generator. (fig. 4, ‘the device comprises some function where it has a combustion position detecting mechanism 20 and a rotatable holder 3, drive mechanism 53; a horizontal movement mechanism 72, and lifting mechanism 71’) 


          In regards to claim 20, SaKuMaYuJeuRu teaches a computer program stored on a medium comprising computer-readable instructions configured to perform the steps of claim 17.  (line 40 pg 2, ‘recites predetermined program’)
 


          SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device, and discloses a control apparatus 6 which would obviuously check the status of the system.
          
          Furthermore, SaKuMaYuJeuRu teaches valves and lines that can dispel the smoke during the smoke testing. However, SaKuMaYuJeuRu  does not go into the details of a cleaning module though lines, a pump, valves, and exhaust hood mechanism are indicated.

          SaKuMaYuJeuRu does not teach:


          12. The cigarette smoke generating and collecting device of claim 1, further comprising: an outer case of a cigarette smoke generator, wherein the outer case comprises: an operating status check window capable of checking an operating status of the cigarette smoke generator; and a cleaner ventilation opening connected to a cleaning module.  

          18. The cigarette smoke generating and collecting method of claim 17, further comprising: pushing and removing at once the one or more cigarettes for which the cigarette smoke has been collected; and cleaning a cigarette smoke intake port, a cigarette smoke intake unit, cigarette smoke intake lines, and cigarette smoke exhaust lines through outside air.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over   SaKuMaYuJeuRu (KR-19990072034-A), in view of, Pillsbury (US 4,140,003).

          SaKuMaYuJeuRu teaches:
           In regards to claim 12, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting device of claim 1, further comprising: an outer case of a cigarette smoke generator, (see claim rejection 1) 

          SaKuMaYuJeuRu does not teach:

          wherein the outer case comprises: an operating status check window capable of checking an operating status of the cigarette smoke generator; and 

          a cleaner ventilation opening connected to a cleaning module.  

          Pillsbury teaches:


          wherein the outer case comprises: an operating status check window capable of checking an operating status of the cigarette smoke generator; and (abstract; 120, 124 fig., ‘explicitly teaches an indicator’, ‘pilot light’; 61-64; col. 5)

          a cleaner ventilation opening connected to a cleaning module. (64-68 col. 3; 45-50 col. 4; 9-20 col. 5, ‘said purges’) 


          I would have been obvious before the effective filing date of the invention to combine the ‘smoke machine’ of SaKuMaYuJeuRu, with the ‘cigarette smoking machine’ of Pillsbury in order to provide analysis of the components of particulates contained in the smoke of the cigarette.
         In regards to claim 18, SaKuMaYuJeuRu teaches a cigarette smoke generating and collecting method of claim 17, further comprising: pushing and removing at once the one or more cigarettes for which the cigarette smoke has been collected; and (see claim rejection 17) Pillbury teaches cleaning a cigarette smoke intake port, a cigarette smoke intake unit, cigarette smoke intake lines, and cigarette smoke exhaust lines through outside air.  (64-68 col. 3; 45-50 col. 4; 9-20 col. 5, ‘said purges’) 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852